UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                          -X
 LEE WOODS,


                                                                          MEMORANDUM & ORDER
                                                                                 12-CV-2339(RRM)
             - against -

 THOMAS LAVALLEY,Superintendent,

                          Respondent.
                                                           X


ROSLYNN R. MAUSKOPF, United Stales District Judge.

         Petitioner Lee Woods brings this petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254, challenging his March 16, 2009, conviction for aggravated murder in the first

degree, attempted aggravated murder in the first degree, and criminal possession of a weapon in

the second degree in New York State Supreme Court, Kings County. (Pet.(Doc. No. I) If 2.) On

May 16, 2012, this Court ordered the Attorney General of the State of New York or the District

Attorney of Kings County to show cause why a writ of habeas corpus should not issue. (Doc.

No. 4.) The District Attorney of Kings County filed a response to the petition on August 8,

2012.' (Doc. No. 8.) For the reasons that follow, the petition for a writ of habeas corpus is

DENIED.


                                       PROCEDURAL HISTORY


        Petitioner was convicted of aggravated murder in the first degree, attempted aggravated

murder in the first degree, and two counts of criminal possession of a weapon in the second

degree for his involvement in the shooting of two police officers during a traffic stop. People v.




' By agreement with the Attorney General of the State of New York, the District Attorney of Kings County
undertook representation of respondent in this matter. (Resp't's Resp.(Doc, No. 8)H 3.)
Woods,914 N.Y.S.2d 682(N.Y. App. Div. 2011). On April 1, 2009, the trial court sentenced

petitioner to life without parole for the aggravated murder conviction, to be served consecutively

to a term of forty years to life for the attempted aggravated murder conviction, and to be served

consecutively to two concurrent sentences of twenty-five years to life on the remaining counts.

(Pet. ^ 2.) The New York State Supreme Court, Appellate Division, affirmed petitioner's

conviction and sentence on January 18, 2011. Woods,914 N.Y.S.2d at 682. The New York

Court of Appeals denied leave to appeal on June 15, 2011. People v. Woods,952 N.E.2d 1106

(N.Y. 2011).

                                  FACTUAL BACKGROUND


       In the early morning on July 9, 2007, two police officers were patrolling Lefferts Avenue

in Brooklyn when they came upon a BMW bearing a license plate registered to a different

vehicle. (Resp't's Resp., Exs. 1-2 (Doc. Nos. 8-1 & 8-2)("Trial Transcript") at 79.) The

officers, Herman Yan and Russel Timoshenko, signaled the vehicle to pull over. {Id.) The

vehicle did not immediately comply, turning instead onto a less populated street before pulling to

the side of the road. {Id. at 82-83.) As Officers Yan and Timoshenko approached the vehicle,

they were struck by shots fired from its interior. {Id. at 86-88.) Officer Timoshenko fell to the

ground and the BMW sped away from the curb, more shots emanating from the rear of the

vehicle as Officer Yan returned fire. {Id.) Both officers were treated for their injuries; although

Officer Yan recovered after undergoing surgery. Officer Timoshenko never regained

consciousness. (Mat 350.) The BMW was later found abandoned. (M at 200-04.)

       The investigation led police to petitioner, whom they found at the apartment of the sister

of a suspect in the shooting. {Id. at 628-32.) Petitioner initially gave several statements denying

his presence in the BMW at the time of the shooting and disclaiming any involvement. {Id. at
660-70.) Confronted with the falsity of certain portions of his statements, however, petitioner

eventually admitted that he had driven the BMW during the shooting but insisted that he had not

fired any shots. {Id. at 677.) Petitioner maintained that the other individuals in the vehicle had

forced him to drive away and stated that they separated after abandoning the BMW. {Id. at 677-

78.)

       Surveillance cameras captured the initial stop of the BMW,the shooting, and the

perpetrators' flight from the vehicle. {Id. at 227-31.) Additionally, police located three guns in a

garage near the site of the shooting, a food container, and a few items of clothing. {Id. at 738,

743.) Petitioner's fingerprints were found on the BMW and the food container, and his DNA

was found on two of the guns and some of the clothing. {Id. at 497,617, 857.) The Kings

County District Attorney's Office subsequently charged petitioner with one count of aggravated

murder in the first degree, one count of attempted aggravated murder in the first degree, and

three counts of criminal possession of a weapon in the second degree. (Pet. t 7.) He was tried

with two co-defendants before separate juries, however that proceeding ended in a mistrial after

a juror became ill during deliberations. {See id. at 3 n.l.) Petitioner was subsequently retried

and convicted of aggravated murder in the first degree, attempted aggravated murder in the first

degree, and two counts of criminal possession of a weapon in the second degree. Woods, 914

N.Y.S.2d at 682. On March 1, 2007, the trial court imposed sentence. {See Pet. ^ 2.)

                                   STANDARD OF REVIEW


       Under the Anti-Terrorism and Effective Death Penalty Act of 1996("AEDPA"), Pub. L.

No. 104-132, llOStat. 1214(1996), federal courts may grant a petition for habeas corpus to a

state prisoner for a claim "adjudicated on the merits" in state court only where the adjudication

of the claim "(1) resulted in a decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the Supreme Court of the

United States; or (2) resulted in a decision that was based on an unreasonable determination of

the facts in light of the evidence presented in the State court proceeding." 28 U.S.C. § 2254(d).

Conversely, claims that have not been adjudicated on the merits are subject to de novo review.

Washington v. Schriver, 255 F.3d 45, 55 (2d Cir. 2001). A stale court's factual findings are

presumed to be correct and may be overturned only if a petitioner offers "clear and convincing

evidence" that the findings were in error. 28 U.S.C. § 2254(e)(1).

        A state court adjudicates a petitioner's federal constitutional claims "on the merits" when

"it(1) disposes of the claim 'on the merits,' and (2) reduces its disposition to judgment." Sellan

V. Kuhlman, 261 F.3d 303, 312(2d Cir. 2001). The "state court need not mention the argument

raised or cite relevant case law in order for its ruling to constitute an 'adjudication on the

merits.'" Brown v. Artuz, 283 F.3d 492, 498 (2d Cir. 2002)(citing Aparicio v. Artuz, 269 F.3d

78, 94(2d Cir. 2001)). For instance, a state court ruling simply that a claim is "without merit"

constitutes an adjudication on the merits of that claim. See Jimenez v. Walker, 458 F.3d 130, 146

(2d Cir. 2006)(citing Fama v. Comm 'r ofCorr. Services, 235 F.3d 804, 810-11 (2d Cir. 2000)).

Moreover,"[wjhen a state court rejects a federal claim without expressly addressing that claim, a

federal habeas court must presume that the federal claim was adjudicated on the merits ...."

Johnson v. Williams, 568 U.S.       (2013), slip op. at 10; cf. Castaldi v. Poole, No. 07-CV-1420

(RRM),2013 WL 789986, at *3 (E.D.N.Y. Mar. 1, 2013). "[Wjhen a state court fails to

articulate the rationale underlying its rejection of a petitioner's claim, and when that rejection is

on the merits, the federal court will focus its review on whether the state court's ultimate

decision was an 'unreasonable application' of clearly established Supreme Court precedent."

Sellan, 261 F.3d at 311-12.
         Lastly, a federal court may review a petition for a writ of habeas corpus only to the extent

 that the petitioner has "exhausted the remedies available in the courts of the State." 28 U.S.C. §

 2254(b)(1)(A); see also Caballero v. Keane, 42 F.3d 738, 740(2d Cir. 1994). Exhaustion

 "mandates a habeas petitioner to have 'fairly presented' in state court the claims that are raised in

 the habeas petition." Bohan v. Kuhimann, 234 F.Supp.2d 231, 243 (S.D.N.Y. 2002), aff'd, 66 F.

 App'x 277(2d Cir. 2003), cert, denied, 540 U.S. 1213 (2004)(quoting Picard v. Connor, 404

 U.S. 270, 275 (1971)). This means that each legal and factual allegation underlying a claim must

 first have been fairly presented to a state court. See Rodriguez v. Hoke,928 F.2d 534, 538 (2d

 Cir. 1991).

                                            DISCUSSION


         Petitioner claims that he was deprived of a fair trial because the trial court(1)improperly

 permitted the prosecution to "bolster" the testimony of a witness and (2) failed to properly

 instruct the jury. Respondent counters that petitioners claims are procedurally barred,

 unexhausted, or otherwise meritless.

I.   Procedural Bar and Exhaustion


         Generally, federal habeas review is not available if the state courts' rejection of a federal

 claim rested on a state law ground independent of the federal issue that is adequate to support the

 state courts' decision. See Coleman v. Thompson, 501 U.S. 722, 729(1991); Fox Film Corp. v.

 Muller, 296 U.S. 207, 210 (1935). However,"in the habeas context, a procedural default, that is,

 a critical failure to comply with state procedural law, is not a jurisdictional matter." Trest v.

 Cain, 522 U.S. 87, 89(1997);       also Zarvela v. Artuz, 364 F.3d 415, 417(2d Cir. 2004).

 Moreover,"[a]n application for a writ of habeas corpus may be denied on the merits,

 notwithstanding the failure of the applicant to exhaust the remedies available in the courts of the
  State." 28 U.S.C. § 2254(b)(2); Rhines v. Weber, 544 U.S. 269, 277(2005)(observing that a

  "district court would abuse its discretion if it were to grant [a petitioner] a stay when his

  unexhausted claims are plainly meritless"). Because the Court finds that petitioner's asserted

  grounds for relief lack merit, it need not consider whether each claim is unexhausted or

  procedurally barred. AccordZarvela, 364 F.3d at 417; Lopez v. Lee, No. 1 l-CV-2706(JG), 2011

  WL 6068119, at *11 (E.D.N.Y. Dec. 7, 2011). Accordingly, the Court addresses petitioner's

  arguments on the merits below.

II.   Admission of Prior Consistent Statement


          Petitioner first claims that he was deprived of a fair trial because the trial court

  improperly permitted "bolstering" of the testimony of Tamika Buggs, a prosecution witness, by

  allowing the introduction of a prior consistent statement. (See Pet. ^ 83.) At trial, the

  prosecution called Buggs, a twenty-two year old student who knew petitioner as her aunt's

  boyfriend, in order to prove that petitioner had hidden and attempted to retrieve the guns used in

  the shooting. (Trial Tr. at 233-36.) Buggs testified that petitioner and his two co-defendants,

  Dexter Bostic and Robert Ellis, had helped her move into their apartment and that she was asleep

  in that apartment on the morning of.luly 9, 2007. {Id. at 238, 257.) Buggs stated that she was

  awakened early that morning by Ellis, who nervously told her to get up and dress quickly. {Id. at

  254, 257.) Buggs and Ellis left the apartment and stopped briefly at a fast food restaurant before

  traveling to Queens. {Id. at 268-70.) Once there, they were picked up by a car driven by

  relatives of Bostic, in which petitioner was a passenger. {Id.) The car then collected Bostic as

  well. {Id. at 270-71.) Buggs further testified that, while in the car, petitioner told Bostic that "he

  couldn't get the guns because it was too many police on the scene." {Id. at 272.) According to

  Buggs, petitioner also stated that petitioner "don't have anything to worry about" because "the
only thing he was guilty of doing was putting the guns where they were at." {Id. at 273-74.)

Buggs also stated that petitioner told her to "keep my mouth shut or I'll be next." {Id. at 272.)

       On cross-examination, defense counsel attempted to undermine Buggs' credibility by

eliciting testimony that Buggs had been provided with money and lodging by the District

Attorney's Office or the New York City Police Department prior to trial. {Id. at 299-300.)

Defense counsel then impeached Buggs with her testimony in the grand jury and in petitioner's

first trial, during which she had offered somewhat different recollections. {Id. at 306-10.) In the

grand jury, Buggs had stated that Bostic's sister "said that she had went back to the crime scene

to pick up the guns from where it all happened." {Id. at 308.) And at petitioner's first trial,

Buggs had testified that Bostic's sister "said she, her, and [petitioner], and her daughter tried to

go back to the crime scene to pick up the guns ... ." {Id. at 309.)

       On redirect, the prosecution sought to rehabilitate Buggs by introducing portions of a

tape-recorded statement that Buggs had made to an investigating detective and to an assistant

district attorney prior to receiving any assistance, which was consistent with Buggs' current

testimony. {Id. at 313-14.) Defense counsel objected to the introduction of this statement on the

ground that the defense was "not arguing recent fabrication" but rather "fabrication from the

start," and that the statement offered by the prosecution was therefore inadmissible as a prior

consistent statement. {Id. at 316, 317.) The trial court overruled the objection and permitted the

prosecution to introduce Buggs' statement. {Id. at 321-22.) In doing so, the trial court observed

that


       [Yjou indicated somehow, that this gall [sic] has come here today and purposely
       fabricated a whole new set of- a factual scenario that implicates your client. And
       your impeachment of her was not what, if anything, did [petitioner] say? It was . .
       . there was a conversation. [Petitioner] didn't say anything, and she was talking to
       Nicole. And, clearly [the prosecution] has a reference where [Buggs] is now
       indicating, before she testified, that [petitioner] made a statement about the guns,
       separate and apart from something that you may have asked about Nicole.

{Id. at 316-17.) Defense counsel, however, insisted that he was arguing that "the testimony

today, the prior testimony and the testimony given in the tape recorded statement was fabricated,

not that it was just fabricated today." {Id. at 317.) In response, the trial court stated that

       You are welcome to try to do it. All I am saying at this point... is this. You have
       elicited [testimony] from this witness, after trying to suggest she [ha]s fabricated,
       brown nosed by the police, and the police gave her $200. [...] And I think the
       People should be able to respond to that by clearly indicating that she has been
       consistent all the way along.

{Id. at 317-18.) Thus, the trial judge concluded that the prosecution was entitled to

introduce the prior tape-recorded statement to respond to defense counsel's suggestion

during cross-examination that Buggs fabricated her testimony in exchange for receiving

aid. {Id.)

       Petitioner again argues that Buggs' tape-recorded statement was inadmissible, urging that

"because Buggs[] . . . [was] threatened with prosecution for [initially] denying any knowledge

about the case . .. before the tape-recorded statement, such statement . .. was also made under

the influence of the very motive sought to be rebutted." (Pet. t 93.) Petitioner thus attempts to

cast his counsel's challenge to Buggs' credibility at trial as based on some initial pressure

exerted by the police to secure Buggs' cooperation. But that characterization is difficult to

square - if not flatly inconsistent- with defense counsel's questions concerning the aid Buggs

received. The trial court recognized this contradiction, stating that

       [I]t was your [defense counsel's] position that, supposedly, because of the police
       conduct towards [Buggs], that she came in and she testified the way she testified.
       But it's clear, sir, from what she testified to, that . . . there may have been, initially,
       some initial friction. But, ultimately, the police gave her $200, and gave her . . .
       support. So, it sort of undercuts your theory about being pressured. But, in any
       event, you chose to go down this road.
{Id. at 314.) In fact, this very contradiction led the trial judge to inquire as to defense counsel's

strategy on cross examination. {Id. at 318.) In the end, though the trial court "was a bit surprised

by [defense counsel's] efforts to suggest, somehow, that because of the tact [the police] used,

that somehow it affected [Bugg's] testimony," for that very reason it held that the prosecution

should be permitted to show that Buggs had provided a similar statement prior to any assistance

she receive from the authorities. {Id. at 318-19.)

       Nevertheless, petitioner continues to insist that pressure from the police and the threat of

prosecution induced Buggs to manufacture her story from the beginning and that this, petitioner

believes, shows the prior consistent statement was not given prior to her motive to fabricate and

thus should have been excluded. See, e.g.. People v. Seit, 653 N.E.2d 1168 (N-Y. 1995)

(explaining that after a "witness' testimony has been attacked" as recently fabricated,"the

witness may be permitted to show that he or she made similar statements at some earlier time

when free from the alleged bias"). As the Appellate Division recognized, however, under New

York law "the prior consistent statement did not need to predate all motives to fabricate."

Woods,914 N.Y.S.2d at 682(emphasis added); see also People v. Jones, 734 N.Y.S.2d 125, 126

(2001)("[T]he court properly admitted various reports prepared by the undercover detective as

prior consistent statements ...[that] predated particular motives to falsify that were asserted by

the defense, and there was no requirement that the reports predate all possible motives to

falsify."); People v. Baker, 244 N.E.2d 232, 239(N.Y. 1968)("[W]ere we to accept the

defendants' argument, an accomplice's testimony could almost never be rehabilitated - no matter

what the nature of the attack on his testimony - since the desire to save one's self from

punishment would normally be the predominant motive for perjury of any accomplice."). Even

if the admission of the prior statement was erroneous, however, habeas relief typically does not
lie for errors of state law. See Estelle v. McGuire, 502 U.S. 62,67-68 (1991). More specifically,

courts in this circuit have routinely held that a challenge claiming improper bolstering of a

witness' testimony "'really has no place as an issue in criminal jurisprudence based in the United

States Constitution,' and is a state law evidentiary issue." Warren v. Comvay, No. 07-CV-4117,

2008 WL 4960454, at * 21 (E.D.N.Y. Nov. 18,2008)(quoting M'ev£?.vv. Fischer, No. 03-CV-

9803, 2004 WL 2997860, at *7 (S.D.N.Y. Dec. 28, 2004))(internal citation omitted).

        Petitioner urges, however, that the admission of the statement was so serious as to be "an

error of[cjonstitutional magnitude" that deprived him of a fundamentally fair trial as guaranteed

by the Due Process Clause. (Pet. H 99.) "The right of an accused in a criminal trial to due

process is, in essence, the right to a fair opportunity to defend against the State's accusations."

Chambers v. Mississippi, 410 U.S. 284, 293-94 (1973). Not every error violates due process,

however, and the eiToneous admission of hearsay is rarely independently sufficient to establish a

constitutional violation. Cf. Washington, 255 F.3d at 56 {qMoimg Agard v. Portuondo, 117 F.3d

696, 705 (2d Cir. \991), rev'd on other grounds, 529 U.S. 61 (2000), and observing that

"[ejrroneous evidentiary rulings rarely rise to the level" of a due process violation); Alvarez v.

Scully, 833 F. Supp. 1000, 1005 (S.D.N.Y. 1993). "Rather, the writ [] issue[s] only where [a]

petitioner can show that the error deprived [him] of b.fundamentally fair trial." Taylor v. Curry,

708 F.2d 886, 891 (2d Cir. 1983)(citing Chambers,410 U.S. at 302-03)(emphasis in original).

        Petitioner cannot make that showing here. As "this Circuit has never regarded the

practice [of bolstering] as inimical to trial fairness," Orr v. Schaeffer, 460 F. Supp. 964, 967

(S.D.N.Y. 1978), petitioner must allege more than merely an evidentiary violation to state a

cognizable constitutional claim. To determine whether petitioner was afforded due process, this

Court asks "whether the erroneously admitted evidence, viewed objectively in light of the entire



                                                 10
record before the jury, was sufficiently material to provide the basis for conviction or to remove

a reasonable doubt that would have existed on the record without it." Collins v. Scully, 755 F.2d

16, 19(2dCir. 1985)(quoting iVe///6f.v v. Wainwright, 677 F.2d 410, 414-15 (5th Cir. \9S2))\see

also Wade v. Manlello, 333 F.3d 51, 59(2d Cir. 2003)(applying this test "post-AEDPA"). This

is not a case where the purportedly erroneous admission of a prior inconsistent statement resulted

in "unconscionable prosecutorial windfalls" or "insurmountable defense disadvantages." Evans

V. Fischer, 816 F.Supp.2d 171, 197 (E.D.N.Y. 2011). Defense counsefs own impeachment of

Buggs demonstrates that petitioner was in no way precluded from challenging or undermining

her credibility at trial. Nor did the prosecution "under the guise of rehabilitation ... offer a

hearsay version of the disappointing trial testimony that had so much more jury appeal than the

in-court testimony" that it "essentially nullified what had been the principal defense theory." Id.

       In addition, the record in this case contains substantial evidence of petitioner's guilt. {See

generally Pet. Yi 7-52; Resp't's Resp. fl 5-11.) Along with the statement petitioner challenges,

at trial the prosecution introduced evidence that petitioner admitted to driving the car from which

the officers were shot, that petitioner did not immediately pull the vehicle over when signaled to

do so, and that the BMW was stolen and bore pilfered license plates. (Trial Tr. at 82-83, 628,

678.) The prosecution also called witnesses who testified that that the vehicle immediately

pulled away after the officers were shot. {Id. at 88.) The jury heard evidence suggesting

petitioner would have been aware that his co-defendants were preparing to shoot the officers

given their positions relative to him and the fact that the loud safety on at least one of the guns

would likely have alerted a person in the BMW that the gun was being readied for use. {Id. at

495-96, 755.) The prosecution also offered evidence that after the shooting petitioner and his co-

defendants abandoned the vehicle and it introduced surveillance videos that showed them




                                                 11
   running from the scene. {Id. at 200-03, 231.) Moreover, the jury heard evidence that a police

   bloodhound traced a scent from the driver's seat of the BMW to a garage where the guns were

   discovered {id. at 510-20), and learned that petitioner's fingerprint was found on the BMW and

   on a food container near the weapons while his DNA was found on two of the weapons and on

   clothing discarded nearby. {Id. at 497, 617, 857.) This evidence was presented through the

   testimony of twenty-nine witnesses; various exhibits; fingerprint, DNA,and ballistics evidence;

   as well as video surveillance footage. Even if the trial judge mistakenly admitted Buggs' prior

   consistent statement, there is no indication that its admission removed "reasonable doubt that

   may have existed on the record without it" or was "so extremely unfair that its admission violates

   fundamental conceptions ofjustice." Dimnigan v. Kecme, 137 F.3d 117, 125 (2d Cir. 1998)

   (quoting Dowling v. United States, 493 U.S. 342, 352 (1990)). This is especially true here since,

   under New York evidence law,"prior consistent statements antedating the motive to fabricate are

   not introduced to prove or disprove the facts in issue, but to rehabilitate the credibility of the

   witness." Seit, 653 N.E.2d at 1170; see also People v. McClean, 508 N.E.2d 140, 141 (N.Y.

   1987)("[PJrior consistent statements which antedated the existence of the motive to fabricate

   alleged at trial may be admitted, not to prove or disprove any of the facts in issue, but to aid in

   establishing the credibility of the witness."). On this record, the Court cannot conclude that it

   was unreasonable or contrary to established Supreme Court precedent for the state courts to find

   that the admission of the statement did not render petitioner's trial fundamentally unfair.

III.   Jury Instructions

          Petitioner also contends that he was deprived of due process when the trial court

   allegedly failed to provide thejury with proper instructions. (Pet.      100-08.) At the conclusion

   of the trial, the trial court charged thejury as to the governing law. (Trial Tr. at 956-95.) At a



                                                     12
side bar following the charge, defense counsel objected to the trial court's instruction on the so-

called "automobile presumption," arguing that it was not applicable in petitioner's case and

would confuse the jurors. {Id. at 995.) The trial court had given the following instruction in

connection with its instruction on criminal possession of a weapon:

         Now under our law, the presence in an automobile is presumptive evidence of its
         possession by all persons occupying such automobile at the time such weapon is
         found. What this means is, if the People have proven beyond a reasonable doubt
         that any firearm was present in the automobile [and] that the defendant was
         occupying such automobile at the time such weapon was found, then you may, but
         you are not required to infer from those facts that the defendant possessed the
         firearm.


{Id. at 985-86.) The trial court overruled the objection. {Id. at 995.)

         Approximately one hour after the jury began its deliberations, the trial court received a

note requesting another reading of the charge with respect to counts of the indictment relating to

criminal possession.^ {Id. at 998.) The note also requested clarification of the law with respect

to possession of a weapon in a vehicle, asking "[sjpecifically, if defendant is in [a] car with guns,

is defendant guilty of criminal possession if he doesn't know the guns are in the car?" {Id. at

1003.) Defense counsel suggested that the trial court "reread the elements of criminal possession

in the second degree, and explain to the jury that they must find [that] each of those elements

have been proven, beyond a reasonable doubt, in order to convict" petitioner. {Id. at 999-1000.)

Anything more, defense counsel urged, would make the court a "finder of fact" or require a

"quasi finding of fact." {Id. at 999.) The trial court disagreed, noting that the jury was "asking

about [petitioner's] knowledge, which is the mental state for the crime" and stating that "[t]he

automobile presumption really only goes to the possession issue, it doesn't go to knowing



- Because counts three, four, and five of the indictment all charged petitioner with criminal possession of a weapon
in the second degree (one count for each of the three firearms recovered), the trial court instructed the jury once as to
the elements of the crime and explained that "the law that applies to one, applies to them all." (Trial Tr. at 983.)

                                                           13
possession. It doesn't presume because you possess you know it." {Id. at 1000.) At the urging

of defense counsel, however, the trial court asked the jury to clarify its request. {Id. at 1001-03.)

In response, the jury withdrew the original note and instead requested that the portions of the

charge concerning the criminal possession counts be reread and asked to review five video clips

shown during summations. {Id. at 1004.)

       Following the jury's viewing of the video clips, the trial court, with the consent of both

parties, reread the portion of the charge relating to the criminal possession counts "eliminat[ing]

the automobile presumption and simply reread[ing] the charge to reflect the element of knowing

possession, without specifying,... [a] point in time" at which knowing possession was required.

{Id. at 1010-19.) Neither the prosecution nor the defense objected to this supplemental charge as

given. {Id. at 1019.)

       Sometime later and after a few more jury notes not relevant here, the trial court received

a note asking whether petitioner could "be considered acting in concert regarding the underlying

murder" if petitioner "hid the murder weapons after the shooting." {Id. at 1037-38.) Defense

counsel argued that the court could not answer that question, believing the jury to be "asking this

Court whether it should consider a particular piece of evidence[ a]nd also, how it should consider

that evidence, which is their province exclusively." {Id. at 1038.) The prosecution held a

different view, arguing the note required a response and that the appropriate course of action was

to repeat the court's instruction that the jury "may consider the person's conduct and all of the

circumstances surrounding that conduct" when determining whether petitioner had the requisite

intent to be found guilty of acting in concert. {Id. at 1038, 1040-41.) Defense counsel persisted,

objecting that the jury "ha[d] not asked for a definition of intent or acting in concert." {Id. at

1042.) The trial court again disagreed, stating that "[b]y asking this question they are asking for



                                                  14
a definition of acting in concert" and that it "would be inclined to give them, again, the two

essential elements required in order to convict the defendant...[a]nd then, further to define

what intent means with respect to that issue" because after "defining that mental state intent,

perhaps they may be able to gleam [^/c] the answer they want ultimately." {Id. at 1042-43.) The

trial court went on to explain that

       [I]n giving acting in concert, I am trying to give them some guidance as to what
       mental state is require[d]. It is intentional conduct. And in saying intentional
        conduct, I think it wouldn't be meaningful unless I were to give them also the
        definition of intent.


{Id. at 1043.) Defense counsel recorded its exception to the trial court's ruling. {Id.) The

trial court then instructed the jury as to the essential elements of acting in concert as it

applied to the crimes charged in the indictment, reread the definition of the crime, and

reread the definition of intent. {Id. at 1045-49.)

        Subsequently, the trial court received another note from the jury seeking

clarification on the same topic and asking whether petitioner could be said to have

"act[ed] in concert with the shooter in committing aggravated murder and attempted

aggravated murder" if he "did not knowingly and willingly participate in the actual

shooting of the officers, but did assist the shooter, after the shooting, in escaping from the

scene and hiding the weapons." {Id. at 1051.) This time all parties were in agreement

that the trial court could give no further assistance. {Id. at 1052-53.) Thus, the trial judge

instructed the jury that

       My role at this trial is similar to any judge's role. I instruct you with respect to the
       law. I do not decide facts in the case. Your request is asking the Court to make a
       factual determination, that's not my job. You and you alone decide what the facts
       are, and you apply it to the law as 1 give it to you.




                                                  15
{Id. at 1056.) Neither party objected to this charge as given. {Id. at 1019.) Finally, on March

16, 2009, the jury returned its verdict. {Id. at 1060-63.)

         Petitioner challenges these instructions on two grounds. First, petitioner asserts that the

"automobile presumption" instruction - to which defense counsel objected and which was

omitted from the rereading of the criminal possession charge - was inapplicable to petitioner's

case and confusing to the jury. (Pet. ^ 104.) Reviewing this argument, the Appellate Division

concluded that "[a]ny error in instructing the jury on the presumption ... was harmless, as there

was overwhelming evidence of the defendant's guilt, and no significant probability that the error

contributed to his convictions. Woods,914 N.Y.S.2d at 682. Second, petitioner urges that the

trial court "invaded the province of the jury" because "providing the intent instruction may have

led the jurors to take the specific fact of taking the guns and to apply it to intent formed

subsequently to the shooting." {Id. ^ 107.) With respect to this argument, the Appellate Division

concluded that any error resulting from the supplemental instructions regarding the criminal

possession counts was "unpreserved for appellate review" and "decline[d] to review it in the

exercise of[its] interest ofjustice jurisdiction."^ Id. The Appellate Division also found any

remaining contentions raised by petitioner to be "without merit." Id.

        "The Supreme Court has made it clear that errors in instructions to the jury rarely rise to a

constitutional level." Victory v. Bombard, 570 F.2d 66, 70(2d Cir. 1978). Typically,"[i]n order

to obtain a writ of habeas corpus in federal court on the ground of error in a state court's




^ Since the state courts that considered petitioner's appeal found that he failed properly to preserve this issue and
"[i]t is settled law that the New York rule regarding preservation is generally an independent and adequate state
ground," Nieves v. Artm, No. 05-CV-3904(RRM),2013 WL 628334, at *3 (E.D.N.Y. Feb. 20, 2013), a procedural
bar would ordinarily preclude the Court from considering this claim. This principal is impoilanl, as "fealty to state
procedural rules - and their consequences - respects state judicial processes and encourages adherence to state
rules." Id. As explained previously, however, because the claim is meritless the Court is not precluded from
addressing it here. Cf. Zan'ela, 364 F.3d at 417.

                                                          16
instructions to the jury on matters of state law, the petitioner must show not only that the

instruction misstated state law but also that the error violated a right guaranteed to him by federal

law." Blazic v. Henderson, 900 F.2d 534, 540(2d Cir. 1990)(quoting Ccisillas v. Scully, 769

F.2d 60, 63 (2d Cir. 1985)). Moreover,"[f]or an erroneous state jury charge to result in a federal

constitutional deprivation, 'the ailing instruction by itself must have so infected the entire trial

that the resulting conviction violates due process.'" Blazic, 900 F.2d at 541 (quoting Cupp v.

Naughlen,414 U.S. 141, 147(1973))(internal alteration omitted). "[l]t must be established not

merely that the instruction is undesirable, erroneous, or even universally condemned, but that it

violated some right which was guaranteed to the defendant by the Fourteenth Amendment."

Davis V. Slrack, 270 F.3d 111, 123 (2d Cir. 2001)(quoting Naughlen, 414 U.S. at 146)(internal

quotations omitted).

       Petitioner does not argue that the trial court misstated or otherwise imparted an erroneous

version of state law. Nor does petitioner identify a cognizable federal right that was violated in

this case. At most, petitioner claims that these allegedly improper instructions confused the jury

or potentially implicitly suggested that that jury consider certain actions by petitioner in

determining whether petitioner possessed the requisite intent. {See Pet.       104, 107.) In

Henderson v. Kibbe, 431 U.S. 145 (1977), the Supreme Court noted that a challenger's "burden

is especially heavy [where] no erroneous instruction was given" because "[a]n omission, or an

incomplete instruction, is less likely to be prejudicial than a misstatement of the law." Id. at 155;

see also Blazic, 900 F.2d at 541. In fact, defense counsel did not object to the supplemental

charge omitting the automobile presumption or the trial court's instruction that it was the jury's

role to make all factual determinations. {Id. at 1019.) "It is the rare case in which an improper

instruction will justify reversal of a criminal conviction in which no objection has been made in



                                                  17
  the trial court." Kibbe, 431 U.S. at 154. As the trial court's instructions were correct statements

  of the law and preserved the proper roles ofjudge and jury, the Court cannot conclude that the

  instructions themselves so infected the entire trial that petitioner's conviction violated due

  process.


          Moreover, petitioner's bare speculation that jurors were "confused" or "may have"

  improperly applied the charge to the evidence does not meet the threshold for constitutional

  error. Several times during its deliberations, the jury requested and received clarification on the

  law to be applied. Petitioner does not assert that these instructions misstated the law in any way.

  Moreover, it is clear that the jury in this case carefully weighed the evidence presented. Before

  reaching a verdict, the jurors requested the testimony of several witnesses, including that of

  investigating officers, fingerprint and DNA experts, and cell phone technicians. (Trial Tr. at

  1024.) They requested other evidence as well, such as the photographs, charts, and cell phone

  records offered at trial. (Id) The jury also reviewed the video footage and examined the

  weapons at issue in the case. {Id at 1056-57.) The Court concludes that,"in the context of the

  entire record" and as a "practical matter," the outcome of petitioner's trial would not have been

  different had the trial court omitted the automobile presumption in the first instance or declined

  to repeat its instruction as to the criminal possession counts. Blazic, 900 F.2d at 541. As such,

  the Court cannot conclude that the state courts' rejection of petitioner's claims was unreasonable

  or contrary to established Supreme Court precedent.

IV.   Cumulative Error


          Finally, petitioner urges that the "net effect of the [t]rial [cjourt's erroneous admission of

  Buggs' prior consistent statement into evidence and its error in instructing the jury rendered

  [pjetitioner's trial unfair and deprived [pjetitioner of federal due process of law." (Pet. at 42.)



                                                    18
As indicated above, the Court cannot conclude that either of these purported errors rises to the

level of a constitutional violation. For similar reasons, the Court does not find that the alleged

errors, taken together, establish a violation of the Due Process Clause.

                                         CONCLUSION


       For the reasons stated herein, the petition for a writ of habeas corpus is DENIED. As

petitioner has not made a substantial showing of the denial of a constitutional right, the Court

declines to issue a certificate of appealability. See 28 U.S.C. § 2253; Solo v. United States, 185

F.3d 48, 51 (2d Cir. 1999). Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that any

appeal from this Order would not be undertaken in good faith. See Coppedge v. United States,

369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to terminate the petition, close this case, and transmit to

petitioner a copy of this Memorandum and Order and the accompanying judgment via U.S. Mail.



                                                      SO ORDERED.




Dated: Brooklyn, New York                               s/Roslynn R. Mauskopf
         March 28, 2019
                                                      ROSLYNN R. MAUSKOPF
                                                      United States District Judge




                                                 19
